t c memo united_states tax_court golden gate litho petitioner v commissioner of internal revenue respondent docket no filed date jon r vaught for petitioner elaine l sierra for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an accuracy- related penalty under sec_6662 of dollar_figure for the taxable_year ending date unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concession sec_1 by the parties the issues to be decided are whether petitioner is required to change from the cash_method_of_accounting to the accrual_method of accounting if petitioner is required to change to the accrual_method of accounting to what extent if any adjustments were properly made under sec_481 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 findings_of_fact petitioner is a california corporation organized in at the time of filing the petition in this case petitioner's principal_place_of_business was in oakland california petitioner is owned percent by its president clifford asher mr asher and percent by mr asher's son donald asher petitioner is in the lithography or commercial printing business the business was established by a prior owner in in mr asher purchased the business from the prior owner in mr asher incorporated the business and changed its name to golden gate litho respondent concedes that petitioner is entitled to deduct commission expenses in the amount of dollar_figure petitioner concedes that it is not entitled to deduct a loss of dollar_figure on the sale of an automobile petitioner prints calendars napkins greeting cards and forms according to the specifications of its customers petitioner orders the types of paper and supplies needed for print jobs after receiving job orders petitioner does not maintain a stock of paper or other materials because each job requires paper of a different weight and finish usually when a job is completed any materials left over are scraps and are not used for other jobs on average it take sec_2 to weeks from the time an order is placed to complete the job and ship the order to the customer petitioner holds title to and bears the risk of loss of the supplies and printed goods until the final goods are shipped to its customers after the goods are shipped the client is billed for the order petitioner usually receives payment for an order within days of shipment a large portion of petitioner's work is done for one customer suzy's zoo greeting cards for the taxable_year ending date suzy's zoo greeting cards accounted for approximately percent of petitioner's accounts_receivable at the start of the taxable_year and approximately percent of the accounts_receivable at the end of the taxable_year petitioner usually donates the scraps to a school or makes scratch pads out of the them petitioner has used the cash_receipts_and_disbursements_method of accounting cash_method for tax purposes since its incorporation petitioner reports sales at the time it receives payment petitioner deducts the cost of materials_and_supplies for each printing job in the year of purchase and deducts all expenses in the year paid petitioner did not report any beginning or ending inventory on its tax returns and did not use inventory_accounting for either tax or financial_accounting purposes for the year at issue or the immediately preceding tax_year since its incorporation petitioner has reported no opening or closing inventories on its tax returns petitioner reported its income under the cash_method for the taxable years ending date through as follows taxable_year ending gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cost_of_goods_sold gross_profit total deductions net income1 other income2 special_deductions -0- taxable_income big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number schedule a cost_of_goods_sold inventory beginning year purchases labor_union benefits misc o s services sales_tax freight inventory end year total -0- big_number big_number big_number -0- big_number big_number big_number schedule e compensation of officers -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number -0- -0- big_number -0- big_number -0- -0- -0- big_number big_number big_number big_number c f asher d asher wage in c o g s -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number taxable_income excluding other income and before nol and special_deductions dividends interest gross rents and royalties capital_gain and other income mr asher and petitioner's bookkeeper used a commercial bookkeeping program to prepare balance sheets that included estimates of petitioner's end-of-year accounts_receivable accounts_payable salaries and wages payable and work in process the bookkeeper determined the amount of accounts_payable by totaling bills that were due the bookkeeper also determined the amount of accounts_receivable by compiling amounts reflected on customer account cards mr asher estimated the amount reflected on the balance_sheet as work in process mr asher's estimates of work in process were based on the market_value that included the expected profit from the work the balance sheets for the fiscal years ending date through reflect the following amounts item taxable_year ending accounts_receivable accounts_payable salaries and wages payable pension_plan accrual work in process dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number no later than date an agent of the internal_revenue_service irs began an audit of petitioner's returns for the amounts are rounded to the nearest dollar taxable years ending date and the agent has a bachelor of science and a master's in business administration in accounting the audit was extensive and lasted longer than months petitioner provided the agent with all its books_and_records although petitioner had previously been audited and had not been required to change from the cash_method_of_accounting the agent determined that petitioner was required to account for inventories and use the accrual_method of accounting during the examination of petitioner's returns petitioner provided the following breakdown of the work in process as of date paper w_i p camera w_i p press w_i p bindery jobs completed and shipped jobs ready to bill jobs at outside service total dollar_figure big_number big_number big_number big_number big_number big_number big_number adjustments to taxable_year ending date in the notice_of_deficiency respondent determined that petitioner was required to maintain inventories and use the accrual_method of accounting with respect to purchases and sales of inventory_items respondent increased petitioner's income for the taxable_year ending date by dollar_figure dollar_figure dollar_figure - dollar_figure to account for the change to the accrual_method as follows respondent reduced petitioner's gross_receipts or sales by dollar_figure computed as follows accounts_receivable at close of year less accounts_receivable at beginning of year adjustment to gross_receipts or sale sec_1dollar_figure big_number big_number 1respondent used the amount of accounts_receivable provided during the examination of petitioner's return rather than the amount reflected on petitioner's balance_sheet for the fiscal_year ending date respondent increased petitioner's income by dollar_figure to reflect an dollar_figure reduction of petitioner's cost of goods sold4 to account for inventories as follows work in process at beginning of year less work in process at end of year reduction in cost_of_goods_sold dollar_figure big_number big_number respondent increased petitioner's income by dollar_figure to reflect a dollar_figure reduction of petitioner's cost_of_goods_sold to account for purchases on the accrual_method as follows accounts_payable at close of year less accounts_payable at beginning of year reduction in cost_of_goods_sold 1dollar_figure big_number big_number this amount is the portion of the accounts_payable at the close of the taxable_year that is related to cost_of_goods_sold it does not include dollar_figure in accounts_payable related to operating_expenses and dollar_figure in salaries and wages payable to mr asher this amount includes all accounts_payable dollar_figure plus all salaries and wages payable dollar_figure at the beginning of the the notice_of_deficiency identifies the dollar_figure increase as an adjustment to work in process taxable_year it includes payables related to operating_expenses as well as those related to cost_of_goods_sold respondent determined that adjustments were required by sec_481 and adjusted petitioner's taxable_year ending date as follows respondent increased petitioner's income by dollar_figure for the amount of accounts_receivable reflected on its balance_sheet for fiscal_year ending date respondent increased petitioner's income by dollar_figure for the value of work in process reflected on its balance_sheet for fiscal_year ending date and respondent decreased petitioner's income by dollar_figure for the amount of accounts_payable and wages and salaries payable reflected on its balance_sheet for fiscal_year ending date respondent made the entire sec_481 adjustment to the year_of_the_change taxable_year ending date and did not consider the application of sec_481 respondent also disallowed dollar_figure in commission expenses and dollar_figure that petitioner claimed as the loss on the sale of an automobile as a result of the adjustments respondent determined that petitioner's taxable_income for the taxable_year ending date was dollar_figure rather than dollar_figure as reported on the return adjustments to taxable_year ending date in the notice_of_deficiency respondent also adjusted petitioner's taxable_income for the taxable_year ending date respondent reduced petitioner's income by dollar_figure because of the change in accounting_method specifically respondent decreased petitioner's income by dollar_figure to reflect a reduction in gross_receipts decreased petitioner's income by dollar_figure to reflect the reduction in the amount of petitioner's work in process and decreased petitioner's income to reflect an dollar_figure increase in the cost_of_goods_sold respondent also disallowed a repair expense of dollar_figure and reduced petitioner's depreciation deduction by dollar_figure as a result of the adjustments respondent determined that petitioner had a dollar_figure net_operating_loss for the taxable_year ending date rather than dollar_figure of taxable_income as reported on the return opinion i whether petitioner is required to change from the cash_method_of_accounting to the accrual_method of accounting sec_446 requires a taxpayer to compute his taxable_income under the same method_of_accounting by which he regularly computes his income in keeping his books sec_446 however provides that if the method used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income in general a method_of_accounting clearly reflects income when it accurately reports taxable_income under a recognized method_of_accounting 420_f2d_352 1st cir affg tcmemo_1969_70 98_tc_457 affd 58_f3d_413 9th cir 88_tc_1500 both the cash_method and the accrual_method are permissible methods_of_accounting sec_446 and additionally sec_471 provides sec_471 general_rule -- whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income by regulation the secretary has determined that inventories are necessary if the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs the regulations provide that unless otherwise authorized by the commissioner a taxpayer who is required to account for inventories must use the accrual_method of accounting with regard to purchases and sales sec_1 c i income_tax regs a whether petitioner is required to maintain inventories petitioner prints calendars napkins greeting cards and forms according to the specifications of its customers petitioner does not maintain a stock of paper or other materials because each job requires paper of a different weight and finish petitioner orders the types of paper and supplies needed for a job after the customer's order is placed usually when a job is completed any materials left over are scraps and are not used for other jobs respondent asserts that petitioner's production purchase and sale of merchandise is an income-producing factor and therefore petitioner must account for inventories petitioner argues that it provides a service and the printed items it sells to its customers and the materials it uses are not merchandise petitioner argues therefore it is not required to maintain inventories although not specifically defined in the internal_revenue_code or regulations courts have found that the term merchandise as used in sec_1_471-1 income_tax regs is defined as an item held_for_sale wilkinson-beane inc v commissioner supra pincite tebarco mechanical corp v commissioner tcmemo_1997_311 galedrige constr inc v commissioner tcmemo_1997_240 honeywell inc subs v commissioner tcmemo_1992_453 affd without published opinion 27_f3d_571 8th cir petitioner sells items that it prints according to the specifications of its customers the printed items are items held_for_sale and thus are merchandise all of petitioner's gross_receipts are generated by the sale of the items petitioner produces for its customers therefore the production and sale of merchandise is an income-producing factor furthermore even if we agreed that petitioner performs a service courts have held that if the cost of materials a taxpayer uses to provide a service is substantial compared to its receipts the material is a substantial income-producing factor wilkinson-beane inc v commissioner supra pincite petitioner reported the following gross_receipts and purchases for the taxable years ending date through taxable_year ending gross_receipts purchases percentage dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the cost of materials petitioner uses to provide its service is substantial compared to its receipts therefore the material petitioner uses is a substantial income-producing factor petitioner's arguments have previously been considered and rejected by this court see thompson elec inc v commissioner tcmemo_1995_292 j p sheahan associates inc v commissioner tcmemo_1992_239 akers v commissioner tcmemo_1984_208 affd on this issue sub nom 796_f2d_843 6th cir revd on another issue 482_us_117 we find that petitioner's sale of merchandise is an income-producing factor and therefore petitioner is required to maintain inventories b whether it was an abuse of respondent's discretion to change petitioner from the cash_method to respondent's method_of_accounting the regulations provide that unless otherwise authorized by the commissioner a taxpayer who is required to account for inventories must use the accrual_method of accounting with regard to purchases and sales sec_1_446-1 income_tax regs respondent argues that petitioner must account for inventories and must use the accrual_method of accounting in this case however the facts show that respondent completely disregarded the applicable provisions of the internal_revenue_code and regulations and made no attempt to properly value petitioner's inventory or compute petitioner's income using a proper accrual_method of accounting respondent's method of valuing petitioner's inventory was improper rules governing the valuation of inventories are set forth in regulations promulgated under sec_471 and the uniform_capitalization_rules of sec_263a see sec_1_471-1 sec_1_471-2 sec_1_471-3 sec_1_471-5 income_tax regs sec_1_263a-1t temporary income_tax regs fed reg date respondent failed to comply with the rules for identifying items properly included in inventory and for properly valuing inventory_items a items included in inventory respondent increased petitioner's income for the taxable_year ending date by dollar_figure to reflect a reduction of petitioner's cost_of_goods_sold to account for inventories based on the increase in the value of work in process at the end of the year dollar_figure over the value at the beginning of the year dollar_figure in making the computation respondent used the value of the work in process as reflected on petitioner's balance sheets during the examination of petitioner's return for the taxable_year at issue petitioner provided the following breakdown of the work in process as of date paper w_i p camera w_i p press w_i p bindery jobs completed and shipped jobs ready to bill jobs at outside service total dollar_figure big_number big_number big_number big_number big_number big_number big_number sec_1_471-1 income_tax regs provides in part merchandise should be included in the inventory only if title thereto is vested in the taxpayer accordingly the seller should include in his inventory goods under contract for sale but not yet segregated and applied to the contract but should exclude from inventory goods sold title to which has passed to the purchaser a purchaser should include in inventory merchandise purchased including containers title to which has passed to him although such merchandise is in transit or for other reasons has not been reduced to physical possession but should not include goods ordered for future delivery transfer of title to which has not yet been effected petitioner holds title to goods until they are shipped to the purchaser and bills the customer after the order is shipped therefore petitioner does not hold title to work in process for jobs completed and shipped and work in process for jobs ready to bill under the regulations such goods are not properly included in valuing petitioner's inventory and it was improper for respondent to do so b respondent's use of estimated market_value the bases_of_valuation most commonly used by business concerns and which meet the requirements of sec_471 are cost and cost or market whichever is lower sec_1 c income_tax regs sec_1_471-4 income_tax regs provides where the inventory is valued upon the basis of cost or market whichever is lower the market_value of each article on hand at the inventory date shall be compared with the cost of the article and the lower_of such values shall be taken as the inventory value of the article sec_1_471-3 income_tax regs defines cost as follows a in the case of merchandise on hand at the beginning of the taxable_year the inventory price of such goods c in the case of merchandise produced_by_the_taxpayer since the beginning of the taxable_year the cost of raw materials_and_supplies entering into or consumed in connection with the product expenditures_for direct labor and indirect production_costs incident to and necessary for the production of the particular article including in such indirect production_costs an appropriate portion of management expenses but not including any cost of selling or return on capital whether by way of interest or profit see sec_1_263a-1t for more specific rules regarding the treatment of production_costs the uniform_capitalization_rules of sec_263a apply to real or tangible_property produced_by_the_taxpayer sec_263a sec_263a provides that inventory costs include the direct costs of such property and such property's proper share of those indirect_costs part or all of which are allocable to such property sec_1_263a-1t temporary sec_263a also applies to real or personal_property described in sec_1221 which is acquired by the taxpayer for resale except for taxpayers who have annual gross_receipts of dollar_figure million or less sec_263a there is no exception provided for producers who have annual gross_receipts of dollar_figure million or less income_tax regs supra provides complex rules for allocating indirect_costs to inventory in valuing petitioner's inventory respondent used the value of petitioner's work in process as reflected on petitioner's balance sheets the value reflected on the balance sheets was based on mr asher's estimate of the market_value of work in process and included the expected profit from the work the regulations permit the use of market_value only when that value is less than cost therefore respondent's use of the value of work in process as reflected on petitioner's balance sheets is improper additionally the regulations require a comparison of the market_value of each article on hand at the inventory date with the cost of the article respondent made no attempt to properly identify inventory_items or the direct costs of such items or to properly allocate indirect_costs associated with such items under the uniform_capitalization_rules of sec_263a we find that respondent's method of valuing petitioner's work in process was arbitrary and without sound basis in fact or law respondent's method is not a proper accrual_method a accounts_receivable respondent reduced petitioner's gross_receipts by dollar_figure to account for accounts_receivable respondent excluded from gross_receipts dollar_figure attributable to accounts_receivable at the beginning of the year and included dollar_figure attributable to accounts_receivable at the close of the year the amount of receivables however was determined by compiling amounts reflected on customer account cards accrual_method taxpayers recognize income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy sec_1_446-1 income_tax regs generally under the all_events_test accrual_method taxpayers recognize income when it is paid due or earned whichever occurs first see eg 372_us_128 n as discussed above the breakdown of the work in process at the end of the year included amounts that had been earned even though not billed to the client those amounts were accounts_receivable at the close of the taxable_year consequently gross_receipts should have been increased by those amounts similarly any portion of the work in process at the beginning of the year representing completed work that had been shipped by the close of the previous tax_year properly was a receivable attributable to the prior taxable_year consequently gross_receipts should have been reduced by that amount b adjustment for accounts_payable under an accrual_method of accounting a liability is incurred and taken into account in the taxable_year in which all the events have occurred which determine the fact of the liability and the amount thereof can be determined with reasonable accuracy sec_1_461-1 income_tax regs thus for purposes of accrual_method accounting and ascertaining true income for a given accounting_period an expense must be deducted in the taxable_year in which all the events have occurred which determine the fact of the liability and fix the amount of the liability even though the liability is not due and payable until a later year 282_us_92 269_us_422 respondent increased petitioner's income by dollar_figure to reflect a reduction of petitioner's cost_of_goods_sold to account for purchases on the accrual_method as follows accounts_payable at close of year less accounts_payable at beginning of year reduction in cost_of_goods_sold dollar_figure big_number big_number the adjustment for accounts_payable was based on the accounts_payable reflected on petitioner's balance sheets for the close of the taxable years ending date and although respondent's counsel would not stipulate the accuracy of the amounts reflected on the balance sheets it is those amounts upon which respondent's adjustments are based further petitioner's bookkeeper computed the payables by totaling bills that were due the payables did not include expenses that may have properly accrued under the regulations but for which petitioner had not yet been billed additionally no method_of_accounting will be regarded as clearly reflecting income unless all items of gross_profit and deductions are treated with consistency from year to year sec_1_446-1 income_tax regs in this case respondent did not treat petitioner's accounts_payable with consistency the accounts_payable of dollar_figure at the beginning of the taxable_year included all accounts_payable dollar_figure plus all salaries and wages payable dollar_figure reflected on the balance_sheet for the taxable_year ending date the accounts_payable of dollar_figure for the close of the taxable_year included only those payables identified as payables related to the cost_of_goods_sold and did not include dollar_figure in accounts_payable not related to the cost_of_goods_sold or dollar_figure in salaries and wages payable to mr asher respondent made no adjustments to account for accounts_payable at the end of the taxable_year related to the dollar_figure of operating_expenses or related to the dollar_figure of salaries and wages payable respondent's adjustment of these items was improper in order to clearly reflect petitioner's income accounts_payable at the beginning and the end of the year should have been treated in a consistent manner if the accounts_payable were to be allocated between those related to the cost_of_goods_sold and those related to operating costs an allocation should also have been made for accounts_payable at the beginning of the taxable_year then proper adjustments could be made to the cost_of_goods_sold and to the deduction for operating_expenses additionally since respondent treated all accounts_payable at the beginning of the year as related to the cost_of_goods_sold there would have been no accounts_payable at the beginning of the year related to operating_expenses therefore respondent should have increased petitioner's deduction for operating_expenses reducing petitioner's income by dollar_figure to reflect the increase in payables related to operating_expenses at the close of the year we find respondent's determinations with respect to petitioner's accounts_receivable and payable to be unreasonable arbitrary and without basis in law it was an abuse of respondent's discretion to change petitioner from the cash_method to respondent's improper method_of_accounting during the 12-month examination of petitioner's records the agent made no attempt to properly value petitioner's inventories or value payables and receivables under the accrual_method furthermore although respondent's adjustments were based on the amounts reflected on petitioner's balance sheets respondent's counsel would not stipulate the accuracy of those amounts in 184_f2d_263 d c cir the court addressed the commissioner's power to allocate items of income and stated we perceive no basis upon which the allocation made by the commissioner of the condemnation_award among the several pieces of property can be sustained the government's allocation is thus completely erroneous on its face the district_court held that since there was a lump-sum award the commissioner of internal revenue had power to make whatever allocation he pleased the commissioner has no such arbitrary power he has wide latitude in the ascertainment of the fact as to what were the amounts awarded on account of the several tracts and several pieces of property but his ascertainment must be within the realm of the ascertainment of a fact he has no unilateral power to allocate as he pleases and thus to create income as he pleases where no income or a different amount of income exists his own published rule is that such an apportionment must be upon the comparative values as of the date of the sale we think that the reasoning of the u s court_of_appeals for the d c circuit in the keneipp case is equally applicable in the case at hand we do not think there is any legitimate basis for the method imposed upon petitioner in this case the facts clearly show that the method_of_accounting employed by respondent was not authorized or warranted by any provision of the internal_revenue_code or the regulations merely invoking the accrual_method without a serious attempt to comply with the rules and regulations governing that method is simply not sufficient respondent has no unilateral power to value inventory and allocate amounts to accounts_receivable and payable as he pleases in complete disregard of the internal_revenue_code and the regulations to do so is an abuse of respondent's discretion respondent contends that petitioner must show a substantial identity of results between the cash_method and the method_of_accounting respondent imposed in order to show an abuse_of_discretion we disagree the substantial identity of results test is applicable when the taxpayer is required to maintain inventories and the commissioner has required the taxpayer to compute its income on a proper accrual_method of accounting as provided in the regulations we think it would be an abuse of the court's discretion to require petitioner to show that the cash_method it has consistently used produces substantially the same results as the arbitrary and erroneous method respondent imposed respondent's adjustments based on the improper method increased petitioner's income by dollar_figure for the taxable_year ending date but decreased petitioner's income by dollar_figure for the taxable_year ending date and created a net_operating_loss of dollar_figure for the taxable_year ending date under the circumstances of this case and given the inadequacies of respondent's method we think petitioner's use of the cash_method produces substantially the same results furthermore respondent's method not only distorts petitioner's income but will subject petitioner to further adjustments including adjustments under sec_481 in subsequent taxable years if petitioner attempts to properly comply with regulations for accrual_method accounting if in respondent's opinion petitioner's accounting_method did not clearly reflect its income the remedy was to require a computation on a basis that would correctly reflect income by proper application of the accrual_method of accounting the fact that the commissioner possesses broad authority under sec_446 does not mean that the commissioner can change a taxpayer's method_of_accounting with impunity see 91_tc_1101 affd 882_f2d_820 3d cir wal-mart stores inc v commissioner tcmemo_1997_1 the commissioner cannot require a taxpayer to change his accounting_method to one which is unacceptable or wrong 223_f2d_418 10th cir revg and remanding 21_tc_781 rotolo v commissioner t c pincite courts will not approve the commissioner's change_of a taxpayer's accounting_method from an incorrect method to another incorrect method harden v commissioner supra prabel v commissioner supra pincite see also dayton hudson corp subs v commissioner tcmemo_1997_260 the commissioner's authority is limited to substituting a method that will clearly reflect the taxpayer's income harden v commissioner supra pincite the commissioner is required to use reasonable accounting methods 293_us_507 rubin v commissioner tcmemo_1954_213 the taxpayer has the burden of showing that the method selected by the commissioner is incorrect and that burden is extremely difficult to carry 97_tc_120 42_tc_926 affd 357_f2d_656 9th cir in this case petitioner has carried its burden because the facts clearly show that the method selected by the commissioner is arbitrary capricious and without sound basis in fact or law in 577_f2d_1206 5th cir the court stated while abuse of this discretion by the commissioner must be proven by a clear showing 245_f2d_888 5th cir it would seem that such a showing could be predicated upon a decision to use an accounting_method that is inaccurate under the circumstances we hold it was an abuse of respondent's discretion to require petitioner to change from the cash_method to respondent's improper and inaccurate method c for the taxable_year at issue petitioner is not required to change from the cash_method_of_accounting courts have recognized that the regulations do not impose an absolute prohibition of the use of the cash_method upon a taxpayer who is required to maintain inventories cf asphalt prods co v commissioner f 2d pincite an insignificant increase in inventories may be grounds for finding an abuse_of_discretion by the commissioner estate of 341_f2d_201 2d cir affg tcmemo_1963_260 courts will not require the commissioner to place a taxpayer on the accrual_method 34_tc_1070 where inventories are so small as to be of no consequence or consist primarily of labor the presence of inventories is not necessarily sufficient to require a change in the taxpayer's method_of_accounting in estate of sperling v commissioner supra the taxpayer argued that it was required to account for inventories and therefore the commissioner should have used the accrual_method in determining the tax_deficiency the court stated it is difficult to find any basis in reason for thus placing the burden on the commissioner to place the taxpayer's tax returns on a different accounting basis as this case comes to us the taxpayer's and tax returns show two defects the first is that certain alleged credits for the purchase of metals are not adequately documented the second is the use of an improper accounting_method what the commissioner has done is to determine deficiencies attributable to the first defect but to leave the second alone we may guess that this decision was made because it was believed that the game was not worth the candle the additional deficiencies if any which use of the accrual_method might reveal would not warrant the considerable effort which a redetermination would require whatever the reason however we cannot see why the decision should be held improper of course it is possible that the taxpayer's accounting system may be so inadequate that the commissioner has no choice but to redetermine the liability on the basis of his own system but where the taxpayer does have a rational though improper system we think that the commissioner may choose to let it stand and to pursue only specific deficiencies within it and so long as the deficiencies which he determines are not themselves infected by the system's shortcomings the taxpayer may not avoid the deficiencies simply by pointing to the inadequacy of his own accounting system id pincite citation omitted in keneipp v united_states f 2d pincite the court reversed and remanded for further proceedings in that case the court stated such proceedings need not be elaborate or extensive the bureau of internal revenue has many auditors who can quickly compute the gain properly taxable to these appellants upon the facts of this case and the principles we have referred to by contrast in this case proper application of the accrual_method and inventory_valuation would require a full audit of petitioner's books_and_records the record does not provide any basis upon which the court can properly value petitioner's inventory or accounts_receivable and payable or otherwise discern petitioner's taxable_income under a proper accrual_method in this case the erroneous items cannot be discerned with relative clarity and therefore cannot be corrected in a computation under rule cf 54_tc_1749 affd in part revd in part and remanded 467_f2d_1184 7th cir the internal_revenue_code contemplates action by the commissioner not the courts harden v commissioner supra pincite since petitioner's cash_method is a rational system we think that the court may choose to let it stand we see no basis for placing a greater burden on the court than we place on the commissioner see estate of sperling v commissioner supra pincite we hold that petitioner is not required to change from the cash_method_of_accounting for the taxable_year at issue ii whether respondent's adjustments under sec_481 were proper sec_481 provides that where in computing a taxpayer's taxable_income the computation is under a method_of_accounting different from the method under which the taxpayer's income for the preceding_taxable_year was computed there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent an amount from being duplicated or omitted since we have held that petitioner is not required to change from the cash_method for the taxable_year at issue petitioner's taxable_income is computed under the same method_of_accounting as in the previous taxable_year therefore petitioner is not subject_to any adjustments under sec_481 iii whether petitioner is liable for the accuracy-related_penalty under sec_6662 in its brief petitioner addressed the accuracy-related_penalty only with respect to the change in accounting_method petitioner concedes that it is not entitled to deduct the loss on the sale of an automobile the deficiency to be computed under rule is attributable solely to the disallowance of that loss therefore we hold petitioner is liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing and because of the concessions by the parties decision will be entered under rule
